NOT DESIGNATED FOR PUBLICATION

                                          Nos. 125,121
                                               125,122

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                     JOSHUA QUINN JONES,
                                          Appellant.


                                 MEMORANDUM OPINION

       Appeal from Ford District Court; LAURA H. LEWIS, judge. Opinion filed October 14, 2022.
Affirmed.


       Submitted by the parties for summary disposition under K.S.A. 2021 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., GARDNER and CLINE, JJ.


       PER CURIAM: Joshua Quinn Jones appeals the revocation of his probation in two
criminal cases. We consolidated these cases on appeal and granted Jones' unopposed
motion for summary disposition of his appeal under Supreme Court Rule 7.041A (2022
Kan. S. Ct. R. at 48). Finding no abuse of discretion by the district court, we affirm.


                            FACTUAL AND PROCEDURAL HISTORY


       In 2021, Jones entered no-contest pleas to a total of four felony offenses arising
out of two cases—No. 21-CR-111 (Case 1) and No. 21-CR-543 (Case 2). Based on the
sentencing recommendations of the parties, the district court ordered Jones to serve a

                                                 1
total controlling sentence of 17 months in prison on Case 1 and 30 months in prison on
Case 2. He was released on probation to community corrections in both cases. The court
ordered the controlling sentences in the two cases to run consecutive. Probation was
conditioned on Jones completing out-patient drug treatment consistent with K.S.A. 2020
Supp. 21-6824.


       About a month later, the State moved to revoke probation based on allegations
from Jones' probation officer that Jones had discharged himself from treatment without
authorization and had failed to report after leaving treatment as instructed. Jones also was
charged with a new felony—possession of methamphetamine—in Ford County District
Court case No. 21-CR-748 (Case 3). Jones admitted to the allegations within his
probation officer's affidavit and waived his right to a hearing on the violations. He did not
admit to commission of the new felony. His attorney asked for a "contested preliminary
hearing" on the new charge. The court tabled disposition for another date.


       On April 11, 2022, pursuant to a plea agreement between the parties, the court
revoked Jones' probation in both cases. In Case 1, the court imposed the original
controlling sentence of 17 months in prison. In Case 2, based on the State's
recommendations, the court imposed a modified controlling sentence of 15 months in
prison. The sentences imposed in each case ran concurrent, but the cases ran consecutive,
for a controlling prison term of 32 months.


       Jones filed a timely appeal.


                                         ANALYSIS


       Jones challenges the district court's revocation of his probation as an abuse of
judicial discretion. Due process demands proof of a violation of a condition of probation
to a preponderance of the evidence before a court may revoke probation. See Gagnon v.

                                              2
Scarpelli, 411 U.S. 778, 784, 93 S. Ct. 1756, 36 L. Ed. 2d 656 (1973); State v. Skolaut,
286 Kan. 219, 227-28, 182 P.3d 1231 (2008). Once a district court finds a violation of the
conditions of probation, the subsequent disposition of sentencing is within the district
court's broad discretion. Gagnon, 411 U.S. at 784; Skolaut, 286 Kan. at 227-28.


       Here Jones admitted to the violations of the conditions of his probation. He does
not contend that those admissions were improperly coerced or otherwise involuntary. His
admission fulfills the requirement that the proof of his violation must be supported by a
preponderance of the evidence. Likewise, Jones entered a plea agreement with regards to
the disposition of the case. In return for his admission to violating his probation, the State
dismissed his new felony drug charge and recommended that his sentence in Case 2 be
modified to half of the original sentence—relieving him of serving an additional 15
months in prison.


       Judicial discretion is abused when its exercise steps outside the applicable legal
framework, relies on facts that are unsupported by substantial competent evidence, or
constitutes arbitrary, capricious, or unreasonable conduct—meaning no reasonable person
in the court's position would have made the same decision. State v. Miles, 300 Kan. 1065,
1066, 337 P.3d 1191 (2014). Jones bears the burden of establishing the court's exercise of
discretion constituted an abuse. See State v. Wells, 289 Kan. 1219, 1227, 221 P.3d 561
(2009). He does not point to any specific legal or factual error in his request for summary
disposition. An issue not briefed is deemed waived or abandoned. State v. Arnett, 307
Kan. 648, 650, 413 P.3d 787 (2018). That leaves us with the reasonableness of the court's
decision. Given that the court adopted a plea agreement that was freely and voluntarily
entered by the parties regarding disposition of Jones' three pending cases, we find that a
reasonable person would have made the same decision as the district court.


       Affirmed.


                                              3